Citation Nr: 1609769	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for service connection for an acquired psychiatric disorder, variously claimed as posttraumatic stress disorder, sleep problems, and an eating disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from December 2003 to June 2004.  He also served on a period of active duty for training (ACDUTRA) from September 1998 to February 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In February 203, the appeal was remanded by the Board for further development, and it now returns to the Board for appellate review. 

In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the post-remand record indicates that another remand is necessary.  Initially, there are reports that the Veteran began receiving disability benefits from the Social Security Administration (SSA) prior to his deployment in 2004.  The Veteran has referenced diagnoses of bipolar disorder and schizophrenia in connection with these benefits, and even though he has also indicated that he lied to SSA about his mental health disability, the Board presumes the records are relevant to the claim on appeal.  Thus, the appeal must be remanded so that records from SSA may be obtained if available.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).
Further, the Board notes that the April 2013 VA examiner references a March 13, 2013 VA mental health treatment note, and the most recent VA treatment note of record is dated on March 12, 2013.  Consequently, any outstanding VA treatment notes dated from March 2013 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment records for the Veteran dated from March 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request records from the SSA associated with the Veteran's application and denial of SSA benefits.  All requests and responses, positive and negative, must be documented in the claims file.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


